DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Amendments
	Amendments to the claims filed on 30 November 2022 are herein acknowledged.  Claims 10-17 are withdrawn, and Claims 1-9 and 18-20 are hereinafter examined on the merits. 

Restriction
Applicant’s election without traverse of Group I comprising Claims 1-9 and 18-20 in the reply filed on 30 November 2022 is acknowledged.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 18 is objected to because of the following informalities.  Appropriate correction is required.
Regarding Claim 18, “positioned, in the cap” (line 3) should be changed to “positioned in the cap.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu (Banghe Zhu, Eva M. Sevick, Manish N. Shah, "Intensified CCD camera based fNIRS-DOT imaging system for whole functional brain mapping in children ," Proc. SPIE 10578, Medical Imaging 2018: Biomedical Applications in Molecular, Structural, and Functional Imaging, 105782B (12 March 2018); https://doi.org/10.1117/12.2293516).
Regarding Claim 1, Zhu discloses a cap-based Transcranial Optical Tomography (CTOT) imaging system (Abstract, “Functional near infrared spectroscopy and diffuse optical tomography (fNIRS-DOT) … an fNIRS-DOT imaging system by use of military based intensification with charge-coupled device (CCD) technology to acquire the transmitted weak diffuse NIR signals with high sensitivity that allows whole brain imaging and the device can be mounted in a comfortable cap on an awake child”; Fig. 1), comprising: 
a cap configured for placement on a head of a subject to be imaged (Fig. 1; Fig. 1(b) “a cap with optical fiber to fit into the head”); 
a first laser source configured to generate a laser light at a first wavelength (Fig. 1, top left, see two laser sources: 690 nm laser and 830 nm laser sources); 
a second laser source configured to generate laser light at a second wavelength (Fig. 1, top left, see two laser sources: 690 nm laser and 830 nm laser sources); 
a first optical fiber coupling the first laser source and the second laser to the cap (Fig. 1, see multiple optical fibers that connect the optical switch to a probe/cap; see Section 2.1 Instrumentation, “The two laser sources operating at 690 nm and 830 nm wavelengths, respectively, are time shared and connected to an optical switch input via 2 x 1 optical fiber coupler. The selected light source channels on the optical switch along with one end of the collection fibers are integrated into a probe (in the reflectance configuration) or a cap”);
a second optical fiber coupling the first laser source and the second laser source to the cap (Fig. 1, see multiple optical fibers that connect the optical switch to a probe/cap; see Section 2.1 Instrumentation, “The two laser sources operating at 690 nm and 830 nm wavelengths, respectively, are time shared and connected to an optical switch input via 2 x 1 optical fiber coupler. The selected light source channels on the optical switch along with one end of the collection fibers are integrated into a probe (in the reflectance configuration) or a cap”); 
an image intensifier (Section 2.1 Instrumentation, “intensifier to amplify the collected diffuse NIR light and convert it to a phosphor signal for registration in the optical green wavelengths by a frame-transfer 16 bit CCD camera, as shown in Fig. 1(c) and (d)”; Fig. 1); 
a third optical fiber coupling the image intensifier to the cap (Fig. 1; Fig. 1(c), “An intensifier coupled to a CCD chip”; Fig. 1, see the fibers that connect the coupling plate to the probe/cap; so, the fibers connect the probe/cap to the intensifier and the CCD through the coupling parts); 
a fourth optical fiber coupling the image intensifier to the cap (Fig. 1; Fig. 1(c), “An intensifier coupled to a CCD chip”; Fig. 1, see the fibers that connect the coupling plate to the probe/cap; so, the fibers connect the probe/cap to the intensifier and the CCD through the coupling parts); and 
an image sensor coupled to the image intensifier, and configured to capture an image of intensified light generated by the image intensifier (Fig. 1; Fig. 1(c), “An intensifier coupled to a CCD chip, where the intensifier collects NIR light and amplifies an electronic signal to produce green light that is optimally collected and integrated by the back illuminated CCD”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 and 9 are rejected under 35 U.S.C. 103 as obvious over Zhu (Banghe Zhu, Eva M. Sevick, Manish N. Shah, "Intensified CCD camera based fNIRS-DOT imaging system for whole functional brain mapping in children ," Proc. SPIE 10578, Medical Imaging 2018: Biomedical Applications in Molecular, Structural, and Functional Imaging, 105782B (12 March 2018); https://doi.org/10.1117/12.2293516) in view of MacFarlane (US 2013/0090541 A1).
Regarding Claim 2, Zhu further discloses [processing the output of] the image sensor, and configured to process images captured by the image sensor (Fig. 3 shows the processed signals and resulting images; Section 2.3 Tomography, “In both the reflectance and transmission configurations, the back projection technique was used for the reconstruction of absorption coefficients”; Abstract, “we present an fNIRS-DOT imaging system by use of military based intensification with charge-coupled device (CCD) technology to acquire the transmitted weak diffuse NIR signals with high sensitivity that allows whole brain imaging”; So, it can be considered that a processing circuitry has generated such results).
However, Zhu does not explicitly disclose a specific circuitry.
MacFarlane teaches an optical system including excitation lights and an image sensor wherein the output is processed by a computer/processing circuitry and the optical parts are controlled by a controller/processing circuitry (Fig. 3, computer 130 that is connected to the photodetector array 125 and a modulation controller 115 and light sources 105 and 106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging system, as taught by Zhu, to perform the controlling/processing functions by a controller/processing circuitry, like taught by MacFarlane, in order to enable the system to efficiently, reliably, and precisely control/process the analog/digital input/output signals received/transmitted from or to the electronic parts such as an image sensor/CCD/modulators/light sources. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 3, Zhu further discloses a coupling plate configured to convey light from the third optical fiber and the fourth optical fiber to the image intensifier (Fig. 1, coupling plate; Fig. 1(c), “An intensifier coupled to a CCD chip”; Fig. 1, see the fibers that connect the coupling plate to the probe/cap; so, the fibers connect the probe/cap to the intensifier and the CCD through the coupling plate as shown in Fig. 1).
Regarding Claim 4, Zhu further discloses a lens configured to focus light from the coupling plate on the image intensifier (Fig. 1, see the “focus lens”; Section 2.1 Instrumentation, “The other end of collection fibers is coupled to a plate, which is located at the object focus plane of the ICCD camera installed with a focus lens”).
Regarding Claim 9, Zhu further discloses an optical switch configured to: route the laser light generated by the first laser source to the first optical fiber and the second optical fiber; and route the laser light generated by the second laser source to the first optical fiber and the second optical fiber; wherein the control and processing circuitry is coupled to the optical switch and configured routing of the laser light generated by the first laser source and routing of laser light generated by the second laser source (2.1 Instrumentation, “The two laser sources operating at 690 nm and 830 nm wavelengths, respectively, are time shared and connected to an optical switch input via 2 x 1 optical fiber coupler. The selected light source channels on the optical switch along with one end of the collection fibers are integrated into a probe (in the reflectance configuration) or a cap”; See Fig. 1 wherein the optical switch module connects the laser sources to the multiple fibers that are coupled to a probe/cap; see further the citation and reasoning regarding a processing or a control circuit as provided under Claim 2 above).

Claims 5-6 are rejected under 35 U.S.C. 103 as obvious over Zhu (Banghe Zhu, Eva M. Sevick, Manish N. Shah, "Intensified CCD camera based fNIRS-DOT imaging system for whole functional brain mapping in children ," Proc. SPIE 10578, Medical Imaging 2018: Biomedical Applications in Molecular, Structural, and Functional Imaging, 105782B (12 March 2018); https://doi.org/10.1117/12.2293516), in view of MacFarlane (US 2013/0090541 A1), and further in view of Miles (Miles et al., A fast mechanical shutter for spectroscopic applications, Meas. Sci. Technol. 11 (2000) 392–397).
Regarding Claim 5, Zhu further discloses a coupling plate disposed between the collection fibers and an image sensor including the intensifier and the CCD (see the rejection under Claim 1; see Fig. 1). However, Zhu does not explicitly disclose a moveable mask disposed between the coupling plate and the image intensifier, and comprising: an opaque portion configured to block a portion of the light from the coupling plate; and a transparent portion configured to pass a second portion of the light from the coupling plate.
Miles discloses a mechanical movable shutter/mask mechanism with transparent and opaque portions for an imaging sensor that can be used in laser operations (Abstract, “The design and implementation of a fast mechanical shutter for the entrance slit of a spectrograph is presented. The shutter allows the high quantum efficiency, dynamic range and spatial resolution of back-illuminated CCD detectors to be exploited for laser-spectroscopic measurements in environments where continuous background interference exists”; Fig. 1; Section 1. Introduction; see Section 2.1 The mechanical design for further details such as : “A chopper-type shutter has an effective exposure given by the time period during which each differential element of the spectrograph slit is open to the passage of light. This period is given by the time required for the rotating slit to be swept”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging sensor, as taught by Zhu, to include a movable mechanical shutter/mask mechanism, like taught by Miles, in order to shutter out or gate out interfering background radiation through use of sufficiently short exposure times (for instance, see Miles Section 1. Introduction), and to avoid the saturation of the wells of a CCD image sensor. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 6, Zhu does not explicitly disclose a motor coupled to the moveable mask and configured to control the position of the moveable mask; wherein the control and processing circuitry is coupled to the motor and configured to control the motor for positioning the moveable mask.
Miles teaches a motor coupled to the moveable mask and configured to control the position of the moveable mask; wherein the control and processing circuitry is coupled to the motor and configured to control the motor for positioning the moveable mask (Fig. 1; see Section 2.1 The mechanical design; Fig. 1 and Page 393, Col.2, see rotating parts and a DC motor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging sensor, as taught by Zhu, to include a motor-powered movable mechanical shutter/mask mechanism, like taught by Miles, in order to provide a high-speed chopper-type shutter mechanism to shutter out or gate out interfering background radiation through use of sufficiently short exposure times. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Claims 7-8 are rejected under 35 U.S.C. 103 as obvious over Zhu (Banghe Zhu, Eva M. Sevick, Manish N. Shah, "Intensified CCD camera based fNIRS-DOT imaging system for whole functional brain mapping in children ," Proc. SPIE 10578, Medical Imaging 2018: Biomedical Applications in Molecular, Structural, and Functional Imaging, 105782B (12 March 2018); https://doi.org/10.1117/12.2293516), in view of MacFarlane (US 2013/0090541 A1), and further in view of Wang Zhou (Wang Zhou, "Study on enhancing dynamic range of CCD imaging based on digital micro-mirror device," Proc. SPIE 7284, 4th International Symposium on Advanced Optical Manufacturing and Testing Technologies: Design, Manufacturing, and Testing of Micro- and Nano-Optical Devices and Systems, 72840S (18 May 2009); doi: 10.1117/12.832087).
Regarding Claim 7, Zhu discloses a coupling plate and an image sensor equipped with an image intensifier. (see the rejection under Claim 1; Fig. 1). However, Zhu does not explicitly disclose a digital micromirror device [configured to reflect light from the coupling plate to the image intensifier]; wherein the control and processing circuitry is coupled to the digital micromirror device and configured to control the positioning of micromirrors of the digital micromirror device.
Wang Zhou teaches a digital micromirror device [configured to reflect light from the coupling plate to the image intensifier]; wherein the control and processing circuitry is coupled to the digital micromirror device and configured to control the positioning of micromirrors of the digital micromirror device (Section 3 How does DMD work, “Every pixel on a DMD chip is a reflective mirror controlled by logic level. … DMD as a SLM is located between lenses and area CCD”; see Fig. 3 and the description following Fig. 3, “The DSP and FPGA are as controller and sequence generator … controls micro-mirrors of DMD to turn on or off … electronic shutter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging unit, as taught by Zhu, to include a controlled DMD-based shutter, like taught by Wang Zhou, in order to provide a shutter mechanism to avoid the saturation of the wells of a CCD sensor. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 8, Zhu discloses a focus lens (Fig. 1, see the “focus lens”; Section 2.1 Instrumentation, “The other end of collection fibers is coupled to a plate, which is located at the object focus plane of the ICCD camera installed with a focus lens”). However, Zhu does not explicitly disclose  a lens configured to focus light from the coupling plate on the digital micromirror device.
Wang Zhou discloses a lens configured to focus light from the coupling plate on the digital micromirror device (Section 3 How does DMD work, “DMD as a SLM is located between lenses and area CCD”; see Figs. 1-3 wherein a lens is used to focus the light on the DMD).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging unit, as taught by Zhu, to position the DMD between a lens and the CCD imager, like taught by Wang Zhou, in order to provide an optical mechanism to direct the collected light toward the imaging parts such as the DMD shutter. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Claims 18-20 are rejected under 35 U.S.C. 103 as obvious over Zhu (Banghe Zhu, Eva M. Sevick, Manish N. Shah, "Intensified CCD camera based fNIRS-DOT imaging system for whole functional brain mapping in children ," Proc. SPIE 10578, Medical Imaging 2018: Biomedical Applications in Molecular, Structural, and Functional Imaging, 105782B (12 March 2018); https://doi.org/10.1117/12.2293516), in view of MacFarlane (US 2013/0090541 A1), and further in view of Wang Zhou (Wang Zhou, "Study on enhancing dynamic range of CCD imaging based on digital micro-mirror device," Proc. SPIE 7284, 4th International Symposium on Advanced Optical Manufacturing and Testing Technologies: Design, Manufacturing, and Testing of Micro- and Nano-Optical Devices and Systems, 72840S (18 May 2009); doi: 10.1117/12.832087).
Regarding Claim 18, Zhu discloses a cap-based Transcranial Optical Tomography (CTOT) imaging system (Abstract, “Functional near infrared spectroscopy and diffuse optical tomography (fNIRS-DOT) … an fNIRS-DOT imaging system by use of military based intensification with charge-coupled device (CCD) technology to acquire the transmitted weak diffuse NIR signals with high sensitivity that allows whole brain imaging and the device can be mounted in a comfortable cap on an awake child”; Fig. 1), comprising: 
a first laser source configured to generate a first wavelength of laser light; a second laser source configured to generate a second wavelength of laser light; (Fig. 1, top left, see two laser sources: 690 nm laser and 830 nm laser sources) 
an optical switch configured to receive the laser light generated by the first laser source and the laser light generated by the second laser source; a plurality of source optical fibers coupled to the optical switch; a cap coupled to the plurality of source optical fibers; a plurality of collection optical fibers coupled to the cap(see Fig. 1 regarding the connections and fibers; Fig. 1, see multiple optical fibers that connect the optical switch to a probe/cap; see Section 2.1 Instrumentation, “The two laser sources operating at 690 nm and 830 nm wavelengths, respectively, are time shared and connected to an optical switch input via 2 x 1 optical fiber coupler. The selected light source channels on the optical switch along with one end of the collection fibers are integrated into a probe (in the reflectance configuration) or a cap”; see also the rejection for similar limitations under Claim 1);
a coupling plate coupled to the plurality of collection optical fibers (Fig. 1, coupling plate; Fig. 1(c), “An intensifier coupled to a CCD chip”; Fig. 1, see the fibers that connect the coupling plate to the probe/cap; so, the fibers connect the probe/cap to the intensifier and the CCD through the coupling plate as shown in Fig. 1); … 
an image sensor configured to capture an image of light passed … (Fig. 1; Fig. 1(c), “An intensifier coupled to a CCD chip, where the intensifier collects NIR light and amplifies an electronic signal to produce green light that is optimally collected and integrated by the back illuminated CCD”); 
and control and processing … to: control activation of the first laser source and the second laser source; control routing, by the optical switch, of the laser light generated by the first laser source and the laser light generated by the second laser source to the plurality of source optical fibers; … (Fig. 1; see Section 2.1 Instrumentation, “The two laser sources operating at 690 nm and 830 nm wavelengths, respectively, are time shared and connected to an optical switch input via 2 x 1 optical fiber coupler. The selected light source channels on the optical switch along with one end of the collection fibers are integrated into a probe (in the reflectance configuration) or a cap”).
However, Zhu does not disclose a mask to control the light and the control of the blocking and passing of light by the mask.
Wang Zhou teaches a mask for an image sensor such as a CCD to control the light and the control of the blocking and passing of light by the mask (Section 3 How does DMD work, “Every pixel on a DMD chip is a reflective mirror controlled by logic level. … DMD as a SLM is located between lenses and area CCD”; see Fig. 3 and the description following Fig. 3, “The DSP and FPGA are as controller and sequence generator … controls micro-mirrors of DMD to turn on or off … electronic shutter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging sensor, as taught by Zhu, to include a controlled DMD-based shutter, like taught by Wang Zhou, in order to provide a shutter mechanism to avoid the saturation of the wells of a CCD sensor. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Zhu further does not explicitly disclose a specific circuitry to control/process inputs/outputs.
MacFarlane teaches an optical system including excitation lights and an image sensor wherein the output is processed by a computer/processing circuitry and the optical parts are controlled by a controller/processing circuitry (Fig. 3, computer 130 that is connected to the photodetector array 125 and a modulation controller 115 and light sources 105 and 106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging system, as taught by Zhu, to perform the controlling/processing functions by a controller/processing circuitry, like taught by MacFarlane, in order to enable the system to efficiently, reliably, and precisely control/process the analog/digital input/output signals received/transmitted from or to the electronic parts such as an image sensor/CCD/modulators/light sources. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 19, Zhu further discloses set the mask to block light received from a collection optical fiber positioned, in the cap within a predetermined distance of a source fiber providing laser light to the cap (Section 2.2 Signal-to-noise ratio, “The distance between the source and detector fibers is ranged from 1.0 cm to 4.0 cm.”; see the rejection under Claim 18 regarding the mask and its operation).
Regarding Claim 20, Zhu further discloses an intensifier; and a lens configured to focus light passed by the mask on the intensifier; wherein the image sensor is configured to capture an image of intensified light generated by the intensifier (regarding the mask, see the rejection under Claim 18; Fig. 1, see the “focus lens”; Section 2.1 Instrumentation, “The other end of collection fibers is coupled to a plate, which is located at the object focus plane of the ICCD camera installed with a focus lens”; Fig. 1(c), “An intensifier coupled to a CCD chip”; So, as shown in Fig. 1, the CCD is equipped with an intensifier, and the light passes through a coupling plate and a lens and is directed toward the camera unit including the intensifier and the CCD).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chevillet (US 11301044 B1) discloses a brain computer interface (BCI) including a light source subsystem, an interface transmitting light from the light source subsystem to a body region of a user, and a detector subsystem coupled to the interface and configured to receive light signals from the body region of the user. Regan (US 10874370 B2) discloses a light pulse is emitted from a light source for illuminating a medium including an image sensor that captures an image that includes an interference pattern generated by an exit signal. Hirshfield (US 10682081 B2) discloses method, system, and computer program product include aiming a light source at an object, where the light source is communicatively coupled to the processor, and where the light source and the image capture device are both positioned at pre-defined distances from the object and are not in contact with the object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.P./Examiner, Art Unit 3793              

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793